NOTICE OF ALLOWANCE 
Claims 67-85 are pending.  Claims 80-85 are newly added in the examiner’s amendment set forth herein.
Claims 67-85 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Spiegler on 2/14/2022.

The claims have been amended as follows: 
67. (Currently Amended) A vaccine composition comprising an adjuvant, and a polypeptide comprising the amino acid sequence of SEQ ID NO: 6542, wherein the adjuvant is in an amount effective to increase an immunological response.

80.	(New) The vaccine composition of claim 67, wherein the adjuvant is Freund’s, a mineral gel, a polymer, a cyanoacrylate, or a surface active substance.


82.	(New)	The vaccine composition of claim 67, wherein the adjuvant is a killed bacterial population.

83.	(New)	The vaccine composition of claim 67, wherein the adjuvant is a peptide or lipid component of a bacteria.

84.	(New)	The vaccine composition of claim 67, wherein the adjuvant is a cytokine.

85.	(New)	The vaccine composition of claim 67, wherein the adjuvant is specific for mucosal delivery.

Claims 68-79 are allowed as set forth in the amendment filed 5/12/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a vaccine composition comprising an adjuvant and a polypeptide comprising the amino acid sequence of SEQ ID NO: 6542, wherein the adjuvant is in an amount effective to increase an immunological response is free of the prior art.
The closest art is UniProt Accession No. D3E2I6 accessed 2/6/2022 at URL: uniprot.org/uniprot/D3E2I6, pp. 1-3.
Methanobrevibacter ruminantium encoding an adhesin-like protein.  This protein has 100% identity with instant SEQ ID NO: 6542.  
However, UniProt Accession No. D3E2I6 does not expressly or implicitly teach a vaccine comprising the protein and an adjuvant wherein the adjuvant is in an amount effective to increase an immunological response.
Examiner would like to expressly note that claim 67 was amended to recite functional language “wherein the adjuvant is in an amount effective to increase an immunological response” which renders the claim markedly different from what is found in nature.  The claims are deemed to be eligible subject matter under 35 U.S.C. §101.  
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 67-85 are allowed.  Claim 67 is allowed as set forth in the above examiner’s amendment.  Claims 80-85 are newly added.  Claims 68-79 are allowed as set forth in the amendment filed 5/12/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654